276 A.2d 457 (1971)
In the Matter of the ESTATE of Miriam Worrell WEBB, Deceased.
Supreme Court of Delaware.
March 31, 1971.
Reargument Denied April 19, 1971.
Henry N. Herndon, Jr., of Morris, James, Hitchens & Williams, Wilmington, for exceptants below, appellants.
Robert E. Daley, Wilmington, amicus curiae and attorney for New Castle County.
WOLCOTT, Chief Justice, and CAREY and HERRMANN, JJ., sitting.
PER CURIAM:
This is an appeal from the judgment of the Chancellor overruling exceptions to the disallowance by the Register of Wills of an executor's commission to the individual co-executor under the will of Miriam Webb.
The will provided that Equitable Trust Company, now Bank of Delaware, and Donald W. Webb would be co-executors of the will. It also provided that Bank of Delaware would receive compensation as though it were the sole executor at the usual rate for such services, and that Donald Webb would receive compensation of one-half the amount allowed the bank. On the accounting, however, the Register of Wills allowed the commission of the corporate executor, but disallowed payment of the individual executor's commission as an administration expense since the combined commissions exceeded the Register's fee schedule of January 3, 1967. He suggested that the payment be treated as a legacy. The Chancellor upheld this ruling in an opinion reported at 269 A.2d 413. We affirm the decision of the Chancellor for the reasons set forth in that opinion.
We emphasize the Chancellor's suggestion that the probate system of this state needs thorough revision. A committee appointed by the Chief Justice has recently been asked to prepare and recommend appropriate changes in our probate laws for consideration by the Legislature. Hopefully, the task will be completed shortly.
Affirmed.